     Case 2:90-cv-00520-KJM-DB Document 5938-1 Filed 10/05/18 Page 1 of 3

 1    XAVIER BECERRA, State Bar No. 118517
      Attorney General of California
 2    ADRIANO HRVATIN, State Bar No. 220909
      Supervising Deputy Attorney General
 3    ELISE OWENS THORN, State Bar No. 145931
      ANDREW M. GIBSON, State Bar No. 244330
 4    TYLER V. HEATH, State Bar No. 271478
      IAN MICHAEL ELLIS, State Bar No. 280254
 5    TOBIAS G. SNYDER, State Bar No. 289095
      Deputy Attorneys General
 6     455 Golden Gate Ave., Suite 11000
       San Francisco, CA 94102
 7     Telephone: (619) 738-9549
       Fax: (619) 645-2581
 8     E-mail: Andrew.Gibson@doj.ca.gov
      Attorneys for Defendants
 9
                                IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12

13

14    RALPH COLEMAN, et al.,                                    Case No. 2:90-cv-00520 KJM-DB (PC)

15                                            Plaintiffs,       DECLARATION OF ANDREW GIBSON
                                                                IN SUPPORT OF DEFENDANTS’ EX
16                   v.                                         PARTE APPLICATION TO STAY
                                                                PROCEEDINGS
17
      EDMUND G. BROWN JR., et al.,                              Judge:       The Honorable Kimberly J.
18                                                                           Mueller
                                            Defendants.
19
20

21          I, Andrew M. Gibson, declare as follows:

22        1.      I am an attorney admitted to practice before the courts of the State of California and

23    this Court. I am employed by the California Attorney General’s Office as a Deputy Attorney

24    General in the Correctional Law Section. I am co-counsel for Defendants in this action. I am

25    competent to testify to the matters set forth in this declaration and, if called upon by this Court, I

26    would do so. I submit this declaration in support of Defendants’ Ex Parte Application to Stay

27    Proceedings.

28
                                                            1
                          Gibson Decl. Supp. Defs.’ Ex Parte Appl. to Stay Proceedings (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 5938-1 Filed 10/05/18 Page 2 of 3

 1           2.   At 8:30 p.m. on October 3, 2018, I was forwarded a document authored by Michael

 2    Golding, M.D., the Chief Psychiatrist for the California Department of Corrections and

 3    Rehabilitation (CDCR), sent to the Receiver in Plata v. Brown regarding CDCR’s Mental Health

 4    Services Delivery System (MHSDS).

 5           3.   At 11:47 a.m. the following morning, October 4, 2018, I forwarded the document to

 6    Plaintiffs’ counsel. I am informed and believe that the Special Master received a copy that same

 7    day.

 8           4.   Dr. Golding makes allegations concerning various aspects of CDCR’s MHSDS that

 9    potentially impact the evidence that Defendants were preparing to present at the evidentiary
10    hearing currently scheduled to begin on October 15, 2018. The allegations also potentially
11    impact other pending matters related to staffing, including matters the Court intended to discuss at
12    the October 15, 2018 status conference. Among other things, the document authored by Dr.
13    Golding, which is 160-pages long and includes approximately 60 referenced exhibits, questions
14    the methodology through which CDCR calculates multiple mental-health compliance figures and
15    data points and alleges that psychiatrists under Dr. Golding’s leadership are not seeing patients as
16    reported in the data tracking system.
17           5.   Dr. Golding includes references to confidential inmate medical information, and
18    Defendants have not attached the document or detailed its contents in their ex parte application.
19    Defendants are willing to submit the document and attachments to the Court for in camera review
20    upon request.

21           6.   Given the potential impact of the allegations on multiple issues before the Court,

22    including issues that will be addressed at the upcoming evidentiary hearing, Defendants request a

23    stay of the October 15, 2018 evidentiary hearing and all related filing deadlines. Instead,

24    Defendants propose that the Court set a status conference for October 15, 2018 so that the parties

25    and Special Master, with the Court’s guidance, may discuss how best to address the allegations.

26           7.   Upon providing Dr. Golding’s allegations to the Special Master and Plaintiffs’

27    counsel, Defendants informed them of their intention to file an ex parte application to stay

28    proceedings. On October 4, 2018, Plaintiffs’ counsel stated that they would not agree to postpone
                                                     2
                         Gibson Decl. Supp. Defs.’ Ex Parte Appl. to Stay Proceedings (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 5938-1 Filed 10/05/18 Page 3 of 3

 1    the October 15, 2018 hearing. Defendants move ex parte and have not sought to notice this

 2    motion on the Court’s law and motion calendar because the matter would not be heard prior to the

 3    upcoming October 15, 2018 hearing through a regular noticed motion.

 4        8.        If the Court is not inclined to continue the evidentiary proceedings, Defendants

 5    request a short extension of time—from October 8, 2018 to October 10, 2018—to file the parties’

 6    joint exhibit and witness list and proposed hearing schedule.

 7             I declare under penalty of perjury that the foregoing is true and correct to the best of my

 8    knowledge and that this declaration was executed on October 5, 2018 in San Diego, California.

 9                                                              /s/ Andrew M. Gibson
                                                                ANDREW M. GIBSON
10                                                              Deputy Attorney General
11    CF1997CS0003
      42060026.docx
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           3
                           Gibson Decl. Supp. Defs.’ Ex Parte Appl. to Stay Proceedings (2:90-cv-00520 KJM-DB (PC))
